DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JAY GOODLEY,
                                 Appellant,

                                     v.

     GERALDINE SWARTZ, individually, and CATHERINE KOLEN,
                         individually,
                          Appellees.

                               No. 4D17-1013

                          [February 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mark Alan Speiser, Judge; L.T. Case No. MHC16-
0000819.

   Jay Goodley, Hollywood, pro se.

   Ellen S. Morris of Elder Law Associates PA, Boca Raton, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.